21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John Lee NORD, Jr., Appellant,v.Arkansas, STATE of, Appellee.
No. 93-3190.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 6, 1994.Filed:  April 11, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John Lee Nord, an Arkansas prisoner, appeals from a final order of the District Court1 dismissing his complaint.  We affirm for the reasons stated by the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas